Lansden, J. " > ' On August 17,1948, claimant, Richmond Insurance Company of New York, was the insurer against collision damage of an automobile belonging to one Maurice Shifris. On that day, a collision occurred on the South Side of Chicago between the Shifris vehicle, and a truck, owned by respondent, and operated by an employee of the Division of Highways. On September 27, 1948, claimant liquidated its liability under an insurance policy for $1,900.00, and took from Shifris a subrogation receipt. On March 28, 1949, attorneys for claimant wrote the Division of Highways concerning the collision, and, on April 1, 1949, Earl McK. Guy, Engineer of Claims for : said Division, replied to said' letter denying all liability, and suggested that a claim be filed in this Court. Claimant filed its complaint herein on May 14, 1952, alleging that its loss, arising from the accident on August 17, 1948, was due to the negligence of respondent. On May 21, 1952, respondent filed a motion to dismiss the action on the ground that this Court is without jurisdiction to hear and determine the case, because it was filed more than two years after the claim, upon which it was based, accrued. Section 22 of the Court of Claims Act, Ill. Rev. Stat., 1951, Chap. 37, Sec. 439.22, clearly and unequivocally provides that a claim of this type is forever barred unless it is filed within two years of its accrual. Claimant, having filed its complaint almost four years after the accident occurred, has filed same too late, and this Court is without jurisdiction to entertain the claim. Weber vs. State, 19 C.C.R. 33; Robertson vs. State, 19 C.C.R. 146. The motion of respondent to dismiss is sustained, and the complaint and the case are both dismissed.